Citation Nr: 1213064	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-06 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury other than cognitive disorder and migraine headaches.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a separate compensable disability evaluation for cognitive disorder.

5.  Entitlement to an initial evaluation in excess of 10 percent for migraine headaches.

6.  Entitlement to an initial evaluation in excess of 10 percent for left knee disability.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 2003 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from decisions dated in March 2007, August 2007, and February 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In a March 2007 rating decision, service connection was granted for PTSD rated as 50 percent disabling, left knee tendonitis rated as 10 percent disabling, and tinnitus rated as 10 percent disabling.  In an August 2007 rating decision, service connection was granted for cognitive disorder (claimed as memory loss, dizziness, blurry vision, stuttering, inability to recall basic math problems, names and places etc.).  The Veteran was advised that as the cognitive disorder was a mental disorder, it would be added as a service-connected issue along with his PTSD but that the evaluation would remain the same.  In a February 2008 Decision Review Officer Decision, the initial evaluation for PTSD with cognitive disorder was increased to 70 percent. 

For adjudication purposes, the Board has recharacterized the issue of entitlement to an initial evaluation in excess of 70 percent for PTSD and cognitive disorder into two separate issues, entitlement to an initial evaluation in excess of 70 percent for PTSD and entitlement to a separate compensable evaluation for cognitive disorder.

The issues of entitlement to service connection for residuals of traumatic brain injury other than cognitive disorder and migraine headaches; entitlement to service connection for sinusitis; entitlement to a separate disability evaluation for cognitive disorder; entitlement to an initial evaluation in excess of 10 percent for migraine headaches, and entitlement to an initial evaluation in excess of 10 percent for left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the entire appeal period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas; it has not been productive of total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

The issue on appeal arises from a notice of disagreement as to the initial rating assigned to the Veteran's PTSD, and as such, represents a "downstream" issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C.A. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  With regard to the instant case, the Board finds that adequate 38 U.S.C. § 5103(a) notice was provided as to the original claim for service connection in November 2006, and as such, the rating assignment issue on appeal falls within the exception for the applicability of 38 U.S.C.A. § 5103(a).  

Nonetheless, the November 2006 notice letter fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  The letter informed the Veteran of what evidence was required to substantiate the claim for service connection and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The November 2006 letter specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in January 2007.  38 C.F.R. § 3.159(c)(4) (2011).  The VA examiner who conducted both the January 2007 and May 2007 examinations addressed the etiology and severity of the Veteran's PTSD in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The January 2007 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.). 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for PTSD.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's service-connected PTSD is evaluated as 70 percent disabling under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  The use, however, of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  Id.  

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130 , a 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995). 

According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life. 

The Veteran underwent a VA examination in January 2007 at which time he was dressed appropriately in clean and casual clothing.  His manner was remarkable for intensity, hypervigilance, and uneasiness.  The Veteran teared up several times, especially when talking about witnessing the death of his sergeant.  When he was not tearful, his expression was that of a "thousand mile stare."  The Veteran was serious, worried, and never smiled or laughed during the one-hour interview.  His speech was normal in rate and tone.  He was logical.  The Veteran admitted that sometimes it seemed that life was not worth living but he denied active thoughts of suicide or any plan for suicide as it would be against his Christian beliefs.  No homicidal ideation or psychotic symptoms were noted. 

The Veteran reported that he was particularly distressed by almost nightly nightmares of being burned alive in a tank and indicated that he did not want to go to sleep and could not get to sleep unless he was medicated or using alcohol.  The Veteran reported that he was hypervigilant when driving, always looking for IEDs and had a tendency to speed and be reckless, having received several tickets.  The Veteran reported that he was very uncomfortable in crowds and that it was difficult for him to attend his classes at the University of Idaho.  The Veteran did not want to talk about his war experiences, not even to his father who is also a combat Veteran; and the examiner noted that the Veteran was acutely uncomfortable telling her about his experiences.  The Veteran reported that he had pushed away family and friends and had broken off new relationships after a month since returning from Iraq as he did not want anyone to get close to him and he did not want to tell them about his experiences.  The Veteran reported that he needed to avoid news about the war in Iraq and that all he wanted to do was to be by himself and not talk to anyone.  The Veteran reported that his ambition in attending the University of Idaho was to get a degree that would permit him to work for the Forest Service so that he could spend all of his time alone in nature.  The Veteran reported that he was hypervigilant, sleeping only two to three hours at a time.  He noted having difficulty studying and concentrating for any length of time.  The Veteran reported being emotionally volatile and mentally foggy since his concussion and noted that he had less initiative than he used to have.

The Veteran reported that after discharge from the Army, he worked for the Forest Service during the summer and thereafter for a private firefighting company.  The Veteran reported that he was fired from the latter job for fighting with coworkers who did not share his views about service in Iraq.  The Veteran was unemployed for a period of time and then took a job bagging groceries at a local store.  The Veteran stated that he was initially able to put a smile on his face even though it was insincere but was becoming more and more irritated with customers and their petty concerns.  The Veteran had been reprimanded by management for being unfriendly toward customers and believed that his job was in jeopardy.  The Veteran reported that he began taking two college classes.  The Veteran reported that he had to read most of the information more than once to assimilate it and felt that his memory and concentration were impaired.  The Veteran reported that when not working or attending school, he spent most of his time at home alone.  He broke up with a girlfriend who could not tolerate his irritability and emotional withdrawal.  

The examiner summarized that the Veteran was a young Iraq war Veteran who had good psychosocial adjustment prior to service in combat but who since that time had developed severe symptoms of PTSD.  The examiner noted that complicating his case was the presence of a probable post-concussive syndrome with associated headaches, irritability, and memory/concentration deficits.  The examiner also noted that further complicating the case was an increase in use of alcohol that bordered on abusive.  The examiner noted that although the Veteran had held a full-time job and attended school part time, he had severe PTSD symptoms that compromised his ability to succeed at either of the ventures.  The examiner noted that the Veteran's irritability cost him his previous job, and he was struggling to assimilate information in his classes.

The Veteran was diagnosed as having severe PTSD, and a GAF of 50 was assigned.

The Veteran underwent VA examination in May 2007 at which time the mental status examination demonstrated that he was dressed appropriately in casual clothing and had a bill cap pulled down low over his eyes.  The Veteran was irritable, on edge, and had the "thousand mile stare" of the combat Veteran.  His affect was fairly flat, although he became somewhat more animated in the last few minutes of the interview.  His speech was normal in rate and tone.  He seemed to have no difficulty expressing himself, and never stuttered during the interview.  The Veteran's speech was coherent and logical.  He did admit to frequent thoughts of suicide even when building trails in the forest, but was emphatic that his religious beliefs would prohibit his ever acting on these thoughts.  He denied any frank homicidal ideation and stated that he did not want to hurt anybody, but also stated that he would defend himself in any situation that required it.  

The Veteran reported that he continued to experience nightmares several times a week and over the prior 10 days, subsequent to a court-house shooting, had experienced nightmares each night.  The Veteran also had his first flashback.  The Veteran stated repeatedly that he just wanted to be left alone and wanted to be by himself.  The examiner noted that the Veteran had withdrawn from basically all of his friends.  The Veteran reported that he did have one woman friend who would like a romantic relationship, but he had no interest.  The Veteran refused to talk about his combat experiences and had been very reluctant to go to the inpatient PTSD program because he did not want to put himself in a position where he would be forced to talk about his memories.  The Veteran reported that he avoided news about the war in Iraq on television.  The Veteran noted that he was only at peace when he was out entirely by himself in the mountains building trails.  The Veteran reported that he was so uncomfortable with other people that even when he was living with his parents, on some nights he would elect to sleep in his car so that he could be completely alone.  The Veteran continued to have pronounced hyperarousal symptoms.  The Veteran reported that because of his irritability with customers, he was fired from his job bagging groceries.  The final straw came when he became enraged with a customer whose groceries he was bagging and stated, "I served my country for you stupid people!"  He thereafter was asked to talk with his supervisor and yelled at her, calling her "fat" and again implying that she was not worthy of the sacrifices made by him and his fellow soldiers.  The Veteran reported panic attacks particularly in the classroom or any time he was forced to be around other people.  

The Veteran reported sleeping poorly, averaging only a few hours a night when he was at his apartment but indicating that when camping out in the forest, he could get as many as four to five hours of rest a night.  The Veteran remained hypervigilant for IEDs when driving.  The Veteran received three speeding tickets over the prior six months and was also charged with hit and run when he came around a corner too fast, crashed into another car, and left the scene of the accident.  The Veteran also has received citations for not wearing his seatbelt which he noted makes him feel panicky as he was almost strangled by a seatbelt when his HumVee rolled in Iraq.  The Veteran's irritability had also led him to initiate two fist fights over the prior month although he avoided legal charges in both.  The examiner noted that in addition to PTSD symptoms, the Veteran reported ongoing problems with memory and academic struggles. 

The Veteran reported that he stopped drinking alcohol entirely two months prior and noted that it tended to make his nightmares and irritability worse.  The Veteran reported ongoing problems with stuttering.  The Veteran noted that he lived at home with his parents until approximately one month prior when he took his own apartment with his mother helping him with the rent.  The Veteran had been helping his father on a farm and took a three credit class at the University of Idaho, had started working for the Forest Service as part of a trail crew on weekdays and a fire crew on the weekend.  The Veteran reported spending about 10 days at a time out by himself maintaining trails indicating that when he was in the mountains by himself, he felt relatively safe and at peace.  The Veteran reported that he had begun training for firefighting and so far had been able to tolerate the helicopters even though they remind him of Iraq.  Exposure to flames, however, did provoke one flashback during training.

The examiner noted that the Veteran's PTSD symptoms had spiked following his exposure to the sound of a courthouse shooting and that the Veteran's PTSD remained severe, with frequent nightmares, marked avoidance of feelings and thoughts associated with combat, profound irritability, hypervigilance, and insomnia.  The Veteran's irritability cost him a job and his social withdrawal has lost him most of his old friends.  The examiner noted that the Veteran had frequent thoughts of suicide and opined that although his religion prohibits his directly acting on these thoughts, his risk taking behavior (for example, speeding and fistfights) may be indirectly self destructive.  

The Veteran was diagnosed with severe PTSD and cognitive disorder NOS (memory impairment related to post concussive syndrome).  A GAF of 48 was assigned based on the presence of severe symptoms of PTSD, mild to moderate symptoms of cognitive impairment, marked compromise of ability to maintain healthy interpersonal relationships, and significant compromise of ability to maintain employment in any but the most sheltered of settings. 

The GAF scores assigned during the appeal period both during VA examinations and VA treatment range from 45 to 50.  As noted above, according to DSM-IV, a GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  

Accordingly, the Board finds that the Veteran's symptoms do not approach the severity contemplated for a 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.  There has never been any indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relatives, own occupation or own name. 

Upon consideration of all of the relevant evidence of record, the Board finds that during the entire appeal period, the Veteran's PTSD has not been manifested by total occupational and social impairment. 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected PTSD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to mental disabilities in the Rating Schedule focus on symptoms which describe the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

In the present case, a claim of entitlement to a TDIU was raised by the Veteran but denied by VA in an August 2008 rating decision.  Although the Veteran expressed disagreement, in June 2009, the Veteran noted that because other issues were going before the Board, he wished to "cease action on entitlement to individual unemployability" as he believed the other issues before the Board would give him a 100 percent disability rating.  


ORDER

Entitlement to an initial evaluation in excess of 70 percent for PTSD is denied.


REMAND

During service, the Veteran suffered a head injury.  The Veteran's service treatment records indicate that in 2005, he was in a tank when an Improvised Explosive Device (IED) went off.  The Veteran reported that he felt pressure in his eyes and that his head and his ears hurt.  The Veteran reported that he was wearing his CVC helmet.  Assessment was mild concussion.  The Veteran also indicated on his DD Form 2807-1, completed in July 2006, that he was hit four times by road side bombs before leaving Iraq.  The Veteran reported dizziness/ fainting spells, frequent/severe headache, head injury, memory loss/amnesia, period of unconsciousness/concussion, habitual stammering/stuttering, and frequent trouble sleeping.  In March 2006, the Veteran underwent MRI of the brain as he complained of persistent daily headaches since he suffered concussion with brief loss of consciousness status post IED explosion while deployed in Iraq.  The MRI impression was mild cerebellar ectopia otherwise unremarkable MRI of the brain without contrast.

The protocol for TBIs was revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a Veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).  A Veteran, however, whose residuals of TBI were rated by VA under a prior version of 38 CFR 4.124a, Diagnostic Code 8045, will be permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008). 

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Although a TBI consultation note is in the file, as VA examinations were conducted prior to the amended regulations, it is the Board's opinion that a new examination should be afforded to the Veteran. 

With respect to sinusitis, the Veteran was afforded a VA examination in July 2007.  After review of the claims file and examination of the Veteran, the VA examiner diagnosed chronic intermittent allergic bilateral frontal and ethmoidal sinusitis.  The VA examiner noted that the Veteran was treated for acute upper respiratory tract infection in February 2005 and March 2004 and cold symptoms around October 2003.  The examiner noted that at the June 2006 separation examination, the Veteran stated that he had had sinusitis since Iraq deployment; however, physical examination did not establish any diagnosis of sinusitis, and his sinuses were normal.  The examiner also noted that the Veteran had neither complained of nor was treated for sinusitis at the VA medical center.  The examiner stated that the Veteran had almost a yearly incidence of acute upper respiratory tract infection during his active service and that there was a strong clinical association between the recurrent upper respiratory tract infection and the sinusitis.  He also indicated that the recurrent upper respiratory tract infection was a predisposing factor for sinusitis.  The examiner opined, however, that the sinusitis was less likely as not caused by or a result of injuries during service.

The Board notes that the examiner had been asked by the RO to comment on whether the Veteran's complaints of sinus difficulties in June 2006 were the onset of his chronic bilateral allergic frontal and ethmoidal sinusitis.  The examiner did not answer the question.  As such, an additional VA examination and opinion is needed to clarify the etiology of his current chronic sinusitis.  38 C.F.R. §§ 3.326, 3.327 (2011).

In addition, the Veteran underwent VA examination for his left knee disability in January 2007.  Unfortunately, the range of motion findings are only for the right knee.  As such an additional VA examination in needed to assess the severity of the Veteran's left knee tendonitis.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his cognitive disorder, migraine headaches, any other traumatic brain injury residuals, sinusitis, and left knee that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA neurological examination to ascertain the severity of his cognitive disorder, migraine headaches, and any other residuals of in-service concussion.  The claims file must be made available to the examiner in conjunction with the examination.  The examination should be conducted following the protocol in VA's Disability Examination Worksheet for VA Traumatic Brain Injury Examinations, revised May 25, 2010, and Neurological Disorders, as appropriate.  The examiner should specify which symptoms are specifically attributable to the Veteran's PTSD, cognitive disorder, and migraines, and which symptoms are associated with other TBI disability.  

3.  The Veteran should be afforded a VA orthopedic examination to ascertain the severity of his service-connected left knee tendonitis.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all symptoms associated with service-connected left knee disability.  

Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  The examiner should be asked to determine whether the Veteran's left knee exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

4.  The Veteran should be afforded the appropriate VA examination to determine the etiology of current chronic sinusitis.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's complaints of sinus difficulties in June 2006 were the onset of his chronic bilateral allergic frontal and ethmoidal sinusitis and whether it is at least as likely as not that the Veteran's current sinusitis is in any way related to the symptoms documented during the Veteran's active duty service.  The examiner should provide a complete rationale for any opinion provided.

5.  The case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


